DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because:
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
“600” (see figure 6); 
“1204” (see figure 12); 
“1300” (see figure 13); 
“1402” (see figure 14); 
“1404” (see figure 14); 
“1406” (see figure 14); 
“1408” (see figure 14); 
“1410” (see figure 14); 
“1412” (see figure 14); 
“1414” (see figure 14); 
“1500” (see figure 15); 
“1600” (see figure 16); 
“1802” (see figure 18); 
“1804” (see figure 18); 
“1806” (see figure 18); 
“1960” (see figure 19A); 
“1980” (see figure 19B); 
“1995” (see figure 19B).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure filed on 12/06/2019 is accepted by the Examiner.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: claims 1-20 are allowed because a comprehensive search of prior art failed to teach, either alone or in combination, providing a controller configured for analyzing an output of the machine learning model, the controller including a processing device configured to execute computer-readable program code to input interaction data into a machine learning model, the interaction data is analyzed using the machine learning model to determine a misappropriation type output associated with the interaction data, identify data features in the interaction data associated with the misappropriation type output, construct an array of shadow models based on the data features, where each individual model in the array of shadow models is configured to extract logical constructs from a portion of the data features, and consolidate the logical constructs output by the array of shadow models, where consolidating the logical constructs determines a final explanation output for the misappropriation type output determined by the machine learning model, as the applicant has claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The art made of record and not relied upon is considered pertinent to applicant's disclosure:
Lu (US 20210117310 A1) discloses system, method, and computer program product for operating dynamic shadow testing environments.
Kursun (US 20210174244 A1) discloses system and methods for alert visualization and machine learning data pattern identification for explainable ai in alert processing.
Kursun (US 20210173905 A1) discloses attention-based layered neural network architecture for explainable and high-performance ai processing.
Kursun (US 20210174562 A1) discloses system and methods for feature relevance visualization optimization and filtering for explainability in ai-based alert detection and processing systems.
Mohseni (US 20210142160 A1) discloses processor and system to identify out-of-distribution input data in neural networks.
Sadaghiani (US 10341374 B1) discloses systems and methods detecting and mitigating anomalous shifts in a machine learning model.
This application is in condition for allowance except for the following formal matters: 
See above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN A TORRES whose telephone number is (571) 272-3119.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth N Vanderpuye can be reached on (571) 272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUAN A TORRES/Primary Examiner, Art Unit 2636